DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This action is issued in response to application filed 12/10/2019.
	Claims 1-21 were allowed.
Allowable Subject Matter
Claims 1-21 allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding Claims 1-21 the closest art considered  such as Kreulen et al. US Patent Application Publication No. 20020165884 among other arts considered fail to disclose the method of receiving, by a server device, a content item including content; obtaining, by the server device, a dictionary of terms, each term in the dictionary of terms associated with a respective investment identifier; determining, by the server device, locations of occurrences of the terms within the content of the content item; generating, by the server device, location characteristics for each location of the locations of occurrences of the terms within the content of the content item; generating, by the server device, importance scores for each investment identifier associated with the terms occurring within the content item based on the location characteristics, as defined in the specification of the instant application, specifically the each term in the dictionary of terms associated with a respective investment identifier; determining, by the server device, locations of occurrences of the terms within the content of the content item; generating, by the server device, location characteristics for each location of the locations of occurrences of the terms within the content of the content item.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Hatami-Hanza US Patent No. 10846274 related to ontology subject of a universe and knowledge representations thereof.
Sherman et al. US Patent No. 10573189 related to reading and information enhancement system and method.
Ayzenshtat et al. US Patent No. 10185748 related to combining natural language and keyword search queries for personal content collections.
Chen 20180364898 related to system, devices, and/or methods for managing text rendering. 
Mahmud et al. 20160085742 related to automated collective term and phrase index.
Point of Contact

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANA A AL- HASHEMI whose telephone number is (571)272-4013. The examiner can normally be reached 8:00 am-4:30 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre Vital can be reached on 571-272-4215. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SANA A AL- HASHEMI/Primary Examiner, Art Unit 2162                                                                                                                                                                                                        October 28, 2021